                                      Case 21-10191-MAM             Doc 4         Filed 01/10/21      Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                        ■                                   Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: David Bruce Anderson                           JOINT DEBTOR:                                       CASE NO.: 21-10191-MAM
SS#: xxx-xx- 0393                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                  Included          ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                  Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 Included          ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,838.10            for months   1    to 12 ;

                   2.   $1,425.60            for months 13 to 35 ;

                   3.   $1,480.60            for months 36 to 36 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE     PRO BONO
        Total Fees:             $6000.00            Total Paid:            $1500.00            Balance Due:           $4500.00
        Payable             $375.00          /month (Months 1     to 12 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 for CH 13 atty. fees and $2,500.00 for MMM program

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
           [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: U.S. Bank Trust National Association
                      c/o SN Servicing Corporation
              Address: 323 5th St.                        Arrearage/ Payoff on Petition Date
                       Eureka, CA 95501
                                                          MMM Adequate Protection                     $1,296.00      /month (Months     1   to 36 )

         Last 4 Digits of
         Account No.:                 4857

LF-31 (rev. 10/3/17)                                                     Page 1 of 3
                                         Case 21-10191-MAM               Doc 4           Filed 01/10/21           Page 2 of 3
                                                                             Debtor(s): David Bruce Anderson                       Case number: 21-10191-MAM
        Other:

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal      Residence                                             ■     Escrow is included in the regular payments
                       Other Real Property                                                    The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         1000 Center St. Jupiter, FL 33458

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                         ■   NONE
             C. LIEN AVOIDANCE                 ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                             ■   NONE
             B. INTERNAL REVENUE SERVICE:                        ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                          ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay               $0.00          /month (Months    1       to 35 )
                       Pay         $50.00          /month (Months 36         to 36 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■   NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                         ■   NONE
VIII.        NON-STANDARD PLAN PROVISIONS                        ■   NONE




LF-31 (rev. 10/3/17)                                                            Page 2 of 3
                                 Case 21-10191-MAM               Doc 4         Filed 01/10/21        Page 3 of 3
                                                                   Debtor(s): David Bruce Anderson                 Case number: 21-10191-MAM


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                              Joint Debtor
  David Bruce Anderson                                    Date                                                                  Date



  /s/ W. Matthew Kearce, Esq.                1/10/2021
    Attorney with permission to sign on                  Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
